Exhibit 10.6
Mr. Douglas Falcone
628 Route 10
Whippany, New Jersey 07081
April 18, 2008
Re: Employment Agreement
Dear Mr. Falcone,
     This Employment Agreement (the “Agreement”) sets forth the terms of
employment by and between TRM Corporation (the “Company”) and you as of
April 18, 2008 (the “Effective Date”).
1. Employment Terms

  1.1   Employment

  (a)   You will hold the position of Executive Vice President and Chief
Operating Officer of the Company and perform those duties as are generally
associated with such positions. You will report to the President and Chief
Executive Officer of the Company. You also agree to perform such acts and duties
as the President and Chief Executive Officer of the Company may reasonably
direct and to comply with all applicable policies and procedures of the Company.
You shall work in New York City or a location within sixty (60) miles from
(i) 628 Route 10, Whippany, New Jersey 07081 (the “Current Office Location”) or
(ii) such office as you, with the consent of the Company, select to replace the
Current Office Location and you shall report to the Company’s office in
Philadelphia (the “Geographic Scope”). Your employment hereunder with the
Company shall constitute your exclusive and full time employment and you will
not engage in any other employment activities except where authorized by the
President or Chief Executive Officer of the Company. You and the Company
understand and agree that circumstances may arise in which you and the Company
may mutually agree to change, in whole or in part, the scope of your
responsibilities and the title of your position. Notwithstanding anything herein
to the contrary, you shall not be precluded from (i) engaging in charitable
activities and community affairs or (ii) subject to paragraph 3.2(a)(i),
managing your personal investments and affairs, provided that such activities do
not materially interfere with the proper performance of your duties and
responsibilities under this Agreement or compete with the business of the
Company.     (b)   Your employment with the Company will continue under this
Agreement until terminated by you or the Company as provided in paragraphs 1.4
or 2.1, below. Notwithstanding the designation of a term for this Agreement,
your employment with the Company will be on an “at will” basis with both you and
the Company retaining the right to terminate the employment relationship
pursuant to paragraphs 1.4 and 2.1,

 



--------------------------------------------------------------------------------



 



      below, at any time and for any reason, without liability on the part of
the Company or any affiliated or related corporation for the termination, except
as expressly provided in this Agreement. Your last day of employment with the
Company is referred to herein as your “Separation Date.”

  1.2   Salary and Bonus. During the Initial Term (as such term is hereinafter
defined in Section 1.4), you will be paid the annualized equivalent of $300,000
as base salary (“Base Salary”), payable in installments on regular Company
paydays. Your base salary for any subsequent term shall be set annually by the
Compensation Committee of the Board of Directors of the Company. In addition to
the foregoing compensation, you shall receive a bonus in the amount of $150,000
for each year (“Bonus”) ending on the anniversary of the Effective Date during
the Initial Term, and for each year thereafter the bonus shall be awarded in the
discretion of the Compensation Committee of the Board of Directors of the
Company based upon such reasonably specific criteria, including performance
criteria, as are determined at the time budgets are approved by the Board of
Directors or as reasonably soon thereafter, as the Board of Directors and the
Chief Executive Officer of the Company shall develop such criteria.     1.3  
Benefits. You will be eligible to participate in any benefit plans or programs
generally available to the Company’s management currently and in any future
benefits plans as the Board of Directors shall from time-to-time approve. You
shall have six (6) weeks of paid time off per year, not including holidays
established by the Company for all Company employees.     1.4   Term. The term
of your employment under this Agreement shall commence on the Effective Date and
shall continue for two (2) years from the Effective Date (the “Initial Term”).
Following the Initial Term, this Agreement shall automatically renew for
successive one (1) year periods unless either the Company or you, as the case
may be, provides written notice of termination to the other party at least
thirty (30) days prior to the termination of the Initial Term or any renewal
period.

2. Termination of Agreement

  2.1   Termination. This Agreement may be terminated as follows:

  (a)   This Agreement may be terminated by you for any reason upon 30 days’
written notice to the Company, including notice of your intent not to renew the
Agreement provided in paragraph 1.4.     (b)   This Agreement may be terminated
by the Company for any reason at any time with 30 days’ written notice to you,
including notice of its intent not to renew the Agreement as set forth above in
paragraph 1.4, subject only to the obligation of the Company, if you are
terminated for reasons other than those specified in paragraph 2.2, to pay
severance according to the following formula:

 



--------------------------------------------------------------------------------



 



  (i)   An amount equal to two (2) years Base Salary plus, for each such year,
the Bonus, plus health insurance for twelve months at the same coverage level as
in effect immediately prior to the Separation Date.     (ii)   Severance pay
shall be paid to you in regular payroll period installments.

  (c)   This Agreement shall automatically terminate in the event of your death
or disability. For purposes of this Agreement, “disability” shall mean inability
to perform the essential functions of your position, with or without reasonable
accommodation, for a period of more than 6 months in a 12 month period by reason
of physical or mental illness or incapacity as determined by a physician jointly
chosen by the Company and you or your legal representative.     (d)   This
Agreement may be terminated by you if the Company requires you to work outside
of the Geographic Scope for more than 90 consecutive days per year (“Good
Reason”). If you terminate the Agreement for Good Reason, you shall be entitled
to the severance set forth in Section 2.1(b)(i).     (e)   Eligibility for
severance pay is conditioned upon your execution of a release of claims in a
form provided by the Company at the time of termination.

  2.2   Ineligibility for Severance Pay. With respect to subparagraph 2.1(b),
you will not be eligible for severance pay under this Agreement if:

  (a)   you voluntarily resign or retire from your employment at any time and
for any reason except for Good Reason and except because of an involuntary
reduction in your base salary as then in effect;     (b)   the Company
terminates your employment for cause (as defined in paragraph 2.3, below) or
your employment terminates due to your death or disability;     (c)   you breach
the terms of paragraph 3; or     (d)   you fail or refuse to sign the release of
claims form provided by the Company at the time of termination, which such
release shall exclude any claims you may have that arise under the Stock
Purchase Agreement between the Company and you of even date herewith (the “Stock
Purchase Agreement”).

  2.3   Definition of Cause. For purposes of this Agreement, “cause” for
termination shall be defined as (i) any misappropriation of funds or property of
the Company by you; (ii) the conviction of or plea of guilty or nolo contendere
by you to a felony or to any crime involving moral turpitude; (iii) your
engagement in illegal, immoral or similar conduct tending to place you or the
Company, by association with you, in disrepute; (iv) abuse of alcohol or drugs
to an extent that renders you unable or unfit to perform your duties hereunder;
(v) your gross dereliction of duty; (vi) your failure or refusal to follow
lawful policies of the Company or directives of the Company’s Board of
Directors, President or

 



--------------------------------------------------------------------------------



 



      Chief Executive Officer within two business days following notice to you
of such failure or refusal; or (vii) your malfeasance, misfeasance, or
nonfeasance in connection with the performance of your duties.

3. Confidentiality and Non-Competition

  3.1   Confidentiality and Ownership of Intellectual Property.

  (a)   You shall not use for your personal benefit, or disclose, communicate or
divulge to, or use for the direct or indirect benefit of any person, firm,
association, or company other than the Company, any “Confidential Information”
which term shall mean any information regarding the business methods, business
policies, policies, procedures, techniques, research or development projects or
results, historical or projected financial information, budgets, trade secrets,
or other knowledge or processes of or developed by the Company or any names and
addresses of customers or clients or any data on or relating to past, present or
prospective Company customers or clients or any other confidential information
relating to or dealing with the business operations or activities of the
Company, made known to you or learned or acquired by you while in the employ of
the Company. Confidential Information shall not include (1) information
unrelated to the Company or its businesses which was lawfully received by you
free of restriction from another source having the right to so furnish such
information; or (2) information after it has become generally available to the
public or to industry competitors without breach of this Agreement by you; or
(3) information which at the time of disclosure to you was known to you to be
free of restriction as evidenced by documentation from the Company which you
possess; (4) information which the Company agrees in writing is free of such
restrictions or (5) information which you are legally compelled to disclose
under the terms of a valid and effective subpoena or order issued by a court of
competent jurisdiction or by a government or other supervisory body, provided,
however, that you shall provide the Company with prompt notice of the existence,
terms and circumstances surrounding such requested disclosure to enable the
Company to seek an appropriate protective order; provided, further, if the
Company seeks such a protective order, you shall provide such cooperation as the
Company shall reasonably request. All memoranda, notes, lists, records, files,
documents and other papers and other like items (and all copies, extracts and
summaries thereof) made or compiled by you or made available to you concerning
the business of the Company shall be the Company’s property and shall be
delivered to the Company promptly upon the termination of your employment with
the Company or at any other time on request. The foregoing provisions of this
subsection 3.2(a) shall be in addition to (and not a limitation of) any
applicable protections of the Company’s interest in confidential information,
trade secrets and the like provided by applicable statutes, laws, rules,
regulations or judicial interpretations thereof. At the termination of your
employment with the Company, you shall return to the Company all copies of
Confidential Information in any medium, including computer tapes and other forms
of data storage.     (b)   Any and all writings, inventions, improvements,
processes, procedures and/or techniques which you may make, conceive, discover
or develop, either solely or jointly with any other person or persons, at any
time when you are an employee of the Company,

 



--------------------------------------------------------------------------------



 



      whether or not during working hours and whether or not at the request or
upon the suggestion of the Company, which relate to or are useful in connection
with any business which is the same as or similar to the business of the Company
or any of its subsidiaries (the “Business”) or hereafter carried on or being
planned by the Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of the Company.
You shall make full disclosure to the Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in the Company. You
shall write and prepare all specifications and procedures regarding such
inventions, improvements, processes, procedures and techniques and otherwise aid
and assist the Company so that the Company can prepare and present applications
for copyright or letters patent therefor and can secure such copyright or
letters patent wherever possible, as well as reissues, renewals, and extensions
thereof, and can obtain the record title to such copyright or patents so that
the Company shall be the sole and absolute owner thereof in all countries in
which it may desire to have copyright or patent protection. You shall not be
entitled to any additional or special compensation or reimbursement regarding
any and all such writings, inventions, improvements, processes, procedures and
techniques.

  3.2   Covenant not to Compete..The terms and conditions of Section 5.2 of the
Stock Purchase Agreement are hereby incorporated herein by this reference as if
fully stated herein.

4. Return of Property
On or before your Separation Date, except as agreed to by the Company, you will
return all property belonging to the Company, including, but not limited to, all
documents, business machines, computers, computer hardware and software
programs, computer data, telephones (cellular, mobile or otherwise), pagers,
keys, card keys, credit cards, company vehicle and other Company-owned property.
5. Right To Consult with Attorney
You have the right to consult with an attorney or financial advisor at your own
expense regarding this Agreement.
6. Dispute Resolution
Subject to the Company’s rights set forth in paragraph 7 of this Agreement, you
agree that any dispute (i) concerning the interpretation or construction of this
Agreement, (ii) arising from your employment with or termination of employment
from the Company, (iii) relating to any compensation or benefits you may claim,
or (iv) relating in any way to any claim by you for reinstatement or
reemployment by the Company after execution of this Agreement shall be governed
by, and determined in accordance with the internal laws of the State of New
Jersey without regard to the conflicts of law provisions. Each party consents to
the nonexclusive jurisdiction and venue of the state or federal courts located
in Camden County, New Jersey. Each party hereto irrevocably waives, to the
fullest extent permitted by applicable law, (a) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in Camden County, New Jersey, and (b) any right it may
have

 



--------------------------------------------------------------------------------



 



to a trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of this Agreement
and the transactions contemplated hereby.
7. Irreparable Harm
You acknowledge that the rights of the Company under this Agreement are of a
special, unique, and intellectual character which gives them a peculiar value,
and that a breach of any provision of this Agreement will cause the Company
irreparable injury and damage which cannot be reasonably or adequately
compensated in damages in an action at law. You acknowledge that the
restrictions contained in Paragraph 3, in view of the nature of the business in
which the Company is engaged, are reasonable and necessary in order to protect
the legitimate interests of the Company, that their enforcement will not impose
a hardship on you or significantly impair your ability to earn a livelihood, and
that any violation thereof would result in irreparable injuries to the Company.
Accordingly, without limiting any right or remedy which the Company may have,
you specifically agree that the Company shall be entitled to seek from any court
of competent jurisdiction, without attempting arbitration, preliminary and
permanent injunctive relief to enforce and protect its rights under this
Agreement.
8. Entire Agreement
This Agreement contains the entire agreement between you and the Company
concerning the subject matters discussed herein and supersedes any other
discussions, agreements, representations or warranties of any kind. Any
modification of this Agreement shall be effective only if in writing and signed
by each party or its duly authorized representative. This Agreement supersedes
all prior employment agreements between you and the Company or any corporation
affiliated with or related to the Company. The terms of this Agreement are
contractual and not mere recitals. If for any reason any provision of this
Agreement shall be held invalid in whole or in part, such invalidity shall not
affect the remainder of this Agreement. This Agreement shall be construed in
accordance with the internal laws of the State of New Jersey without regard to
the conflicts of law provisions.
(The Rest of This Page is Intentionally Left Blank, Signatures on the Following
Page)

 



--------------------------------------------------------------------------------



 



     In order to reflect your voluntary acceptance and agreement with these
terms, please sign and return the enclosed copy of this letter.

            Sincerely,

TRM CORPORATION
      /s/ Richard Stern       Richard Stern      President & Chief Executive
Officer      

ACKNOWLEDGMENT AND AGREEMENT:
I have read this Agreement and voluntarily enter into this Agreement after
careful consideration and the opportunity to review it with financial or legal
counsel of my choice.

                  /s/ Douglas Falcone       Douglas Falcone           

 